Citation Nr: 1632820	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  15-26 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in May 2016.  A transcript of that hearing has been associated with the claims file.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his bilateral hearing loss was caused by in-service acoustic trauma.  

2.  Resolving all doubt in favor of the Veteran, his tinnitus was caused by in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  As sensorineural hearing loss is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), the principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) applies to the current claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board finds that the record establishes a current diagnosis of tinnitus and a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, for VA compensation purposes.  See September 2013 VA examination.  In addition, the record supports the Veteran's claims of in-service acoustic trauma based upon his statements of consistent exposure to loud noises from the flight line and rifle ranges during his active service, taken together with his service separation form (DD-214) demonstrating his military occupational specialty (MOS) was listed as an aircraft mechanic.  38 U.S.C.A. § 1154.  

In the September 2013 VA examination, the examiner found the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of his military noise exposure.  In a June 2016 letter, a private audiologist provided an opinion that based on the Veteran's active military history and duration of hours on the flight line without the use of hearing protection, it was at least as likely as not that the Veteran's bilateral hearing loss and bilateral tinnitus were caused by or incurred from his exposure to hazardous noise, such as jet exhaust and jet engine.  

The Board also observes the July 2013 lay statements by the Veteran's neighborhood friend and his daughter and the May 2016 video conference hearing testimony of record are competent and credible evidence of the Veteran's hearing loss and tinnitus disabilities incurring during active service and continuing since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Taken together, the September 2013 VA examination, June 2016 private audiologist opinion, June 2013 lay statements and May 2016 video conference hearing testimony, at the very least places the evidence in a state of relative equipoise as to whether bilateral hearing loss and tinnitus were caused by in-service noise exposure.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of bilateral hearing loss and tinnitus that had their onset during active service.  Thus, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


